        Case 5:16-cv-00133-JPB Document 466 Filed 06/17/19 Page 1 of 1 PageID #: 6140




                                  UNITED STATES DIsTIucT CouRT
                                                      for the
                                        Northern District of West Virginia
 IN RE: Monitronics International
 Inc., Telephone Consumer                                                MDL No. 1:13md02493-JpB-JpM
 Protection Act Litigation

   THIS DOCUMENT RELATES TO:
   Keith Finklea, et al. Monition/cs Intenuitional Inc., et al,
   Case No. 1: 14-cv-87
   Todd C. Bank, et a!., v. Alliance Security inc., et al,
   Case No. 1:14-cv-215
   Daiien Newhart v. Monitronics International, Inc., et al,
   Case No. l:15-cv-161
   Jeffrey Wagy v. Monitronics International, Inc., et al.
   5:16-cv-133

                                   JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
     fl Judgment award        fl Judgment costs    EOther



                                                                the Class, their claims against Monitronics
 Because none of the above plaintiffs requested exlcusion from
                                                                of the Class Action Settlement and the
 International, Inc., are dismissed with prejudice by operation
 Final Approval Ordered entered on June 12, 2018.



   This action was:
    fl tried by jury        fl tried by judge     fl(decided by judge

          John Preston Bailey




                                                                  CLERK OF COURT
Date:    6/17/19                                                  Cheryl Dean Riley
                                                                   by: I. Schoonover
                                                                          Signature of Clerk or Deputy Clerk
